

Exhibit 10.30(a)
[amendmentno1to2013rev_image1.gif]
June 11, 2014


Chicago Bridge & Iron Company N.V.
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, Texas 77380


Attention: Ronald A. Ballschmiede, Executive Vice President and Chief Financial
Officer




Re:
$1,350,000,000 Senior Unsecured Credit Facility – Amendment to Credit Agreement

Ladies and Gentlemen:
    
Reference is hereby made to that certain Credit Agreement (as amended hereby and
otherwise as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of October 28, 2013 by and among Chicago
Bridge & Iron Company N.V., a corporation organized under the laws of the
Kingdom of the Netherlands (the “Company”), Chicago Bridge & Iron Company
(Delaware), a Delaware corporation (the “Initial Borrower”), certain
Subsidiaries of the Company from time to time party thereto (each a “Designated
Borrower” and, together with the Initial Borrower, the “Borrowers” and each a
“Borrower”), the lenders from time to time party thereto (collectively, the
“Lenders” and each individually, a “Lender”) and Bank of America, N.A., as the
administrative agent (in such capacity, the “Administrative Agent”), in
connection with a senior unsecured credit facility in an original aggregate
principal amount of $1,350,000,000. Unless otherwise defined herein, capitalized
terms used herein shall have the same meanings as specified therefor in the
Credit Agreement.


Pursuant to the last paragraph of Section 10.01 of the Credit Agreement, the
Administrative Agent, the Company and the Borrowers may amend, modify or
supplement the Credit Agreement, without any further consent of any other party
thereto, to cure or correct administrative errors or omissions, any ambiguity,
omission, defect or inconsistency or to effect administrative changes, and such
amendment shall become effective subject to satisfaction of the terms and
conditions set forth in such paragraph.


The Company and the Borrowers have requested that the Administrative Agent enter
into this amendment letter (this “Amendment Letter”) in order to amend the
initial paragraph of Article VII of the Credit Agreement for the purpose of
curing any ambiguity with respect to the applicability of Section 7.01 to the
Company. The Administrative Agent hereby agrees to amend the initial paragraph
of Article VII of the Credit Agreement by replacing such paragraph in its
entirety with the following:


“So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
Obligations to the extent no claim giving rise thereto has been asserted), the
Company shall not (excluding Sections 7.01 and 7.05 which, for the avoidance of
doubt, shall not apply to the Company in any respect), nor shall it permit any
Subsidiary to, directly or indirectly:”






--------------------------------------------------------------------------------



Each party hereto acknowledges that the amendment set forth in this Amendment
Letter is limited to the extent specifically set forth above and shall in no way
serve to amend, or waive compliance with, any other terms, covenants or
provisions of the Credit Agreement or any other Loan Document, or any
obligations of the Company or any Borrower, other than as expressly set forth
above.


The effectiveness of this Amendment Letter and the amendment provided herein is
subject to the Administrative Agent having received original counterparts of
this Amendment Letter, duly executed by the Company, the Borrowers and the
Administrative Agent.
None of the terms or conditions of this Amendment Letter may be changed,
modified, waived or canceled, except by writing signed by the parties hereto
specifying such change, modification, waiver or cancellation. Except as
specifically amended, modified or supplemented by this Amendment Letter, the
Credit Agreement and all other Loan Documents are hereby confirmed and ratified
in all respects and shall be and remain in full force and effect according to
their respective terms.


This Amendment Letter may be executed in any number of counterparts, each of
which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall constitute one instrument. Delivery of
an executed counterpart of a signature page of this Amendment Letter by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment Letter.
This Amendment Letter shall be governed by, and construed in accordance with,
the laws of the State of New York.
[Signature pages follow]




--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Amendment Letter and
returning it to the Administrative Agent.
Sincerely,


BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Bridgett J. Manduk        
Name: Bridgett J. Manduk
Title: Vice President





Chicago Bridge & Iron Company N.V.
Amendment Letter
Signature Page



--------------------------------------------------------------------------------




Accepted and agreed to as of the date first above written:


CHICAGO BRIDGE & IRON COMPANY N.V.,
as the Company


By: CHICAGO BRIDGE & IRON COMPANY B.V.,
its Managing Director




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Managing Director




CHICAGO BRIDGE & IRON COMPANY (Delaware),
as the Initial Borrower




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Director




CB&I INC., as a Designated Borrower




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Director




CB&I SERVICES, INC., as a Designated Borrower




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Director




CHICAGO BRIDGE & IRON COMPANY B.V.,
as a Designated Borrower




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Managing Director



Chicago Bridge & Iron Company N.V.
Amendment Letter
Signature Page



--------------------------------------------------------------------------------




CHICAGO BRIDGE & IRON COMPANY,
as a Designated Borrower




By: /s/ Ronald A. Ballschmiede        
Name: Ronald A. Ballschmiede
Title: Director



Chicago Bridge & Iron Company N.V.
Amendment Letter
Signature Page